Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/2019; 8/08/2019; 12/02/2019  have considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “second conductive layer” in claim 5.  There is insufficient antecedent basis for this limitation in the claim. Therefore, for examination purposes the examiner has treated the second conductive layer to mean the first conductive layer.
Claim 6 recites the limitation “second conductive layer” and “the semi-conductive material “in claim 6.  There is insufficient antecedent basis for this limitation in the claim. . Therefore, for examination purposes the examiner has treated the second conductive layer to mean the first conductive layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticapated by Tobias (US Patent Publication Number 2017/0285828 A1).
Tobias discloses, as claimed in claim 1, an electro-optic display (See Figure 1) comprising: a layer of electrophoretic material (104); a first conductive layer (110); a piezoelectric material (108) positioned between the layer of electrophoretic material (104) and the first conductive layer (110), the piezoelectric material overlaps with a portion of the layer of electrophoretic material (108 corresponds to the “+++” region in 104), and a portion of the first conductive layer overlaps (110) with the rest of the electrophoretic material1.
2 (108).
Tobias discloses, as claimed in claim 3, an electro-optic display comprising: a layer of electrophoretic material; a semi-conductive material (102 and ¶0026); and a piezoelectric material (108) stacked with the semi-conductive material (102), and the piezoelectric material (108) and the semi-conductive material (102) is positioned next to the electrophoretic material (104).
Tobias discloses, as claimed in claim 4, further comprising a first conductive layer (110) overlapping with the piezoelectric material (108) and the electrophoretic material (104).
Tobias discloses, as claimed in claim 5, further comprising a second layer of semi-conductive material (106) between the first conductive layer (102) and the piezoelectric material (108) and the electrophoretic material (104).
Tobias discloses, as claimed in claim 6, further comprising a first conductive layer (110) overlapping with the semi-conductive material (108) and the electrophoretic material (104).
Tobias discloses, as claimed in claim 8, a method for producing a display comprising: producing a layer of electrophoretic display material (104) having a first portion (“---“) and a second portion (“++++”), the first portion having a plurality of micro-cells (118) and the second portion being substantially flat (“ whole layer of 104 is flat);providing a piezoelectric material (108); and aligning the piezoelectric material to the second portion of the electrophoretic display material such that the piezoelectric material substantially overlaps with the second portion.

Tobias discloses, as claimed in claim 10, further comprising placing the electrophoretic display material and the piezoelectric material onto a substrate (110),
Tobias discloses, as claimed in claim 11, wherein the substrate (110) is flexible3.
Tobias discloses, as claimed in claim 12, further comprising providing a conductive electrode (106) onto the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (EP Patent Publication Number 1,024,540 A2) in view of Behera (US Patent Publication Number 2019/0198748 A1).
Hasegawa teaches, as claimed in claim 7, an electro-optic display comprising: a layer of electrophoretic material (509); a first layer of piezoelectric material (510); and a second layer of 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the display device, as taught by Hasegawa, with the first and second layers of piezoelectric material, as taught by Behera, for the purpose of providing low stiffness for allowing maximum displacement of the self-sensing bending actuator (.para. [0024])
Hasegawa fails to teach, as claimed in claim 13, further comprising providing a barrier layer between the conductive electrode and the substrate. In a related endeavor, Moore teaches further comprising providing a barrier layer (124a) between the conductive electrode (120) and the substrate (116).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the display device, as taught by Hasegawa, with the barrier release, as taught by Moore, for the purpose of providing low stiffness for allowing maximum displacement of the self-sensing bending actuator (.para. [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias (US Patent Publication Number 2017/0285828 A1) as applied to claim 8, and further in view of Whitesides (US Patent Publication Number  2008/0043318 A1);

Tobias discloses, as claimed in claim 14, after the producing a layer of electrophoretic display step, further comprising providing a layer of release liner. In a related endeavor, Whitesides teaches after the producing a layer of electrophoretic display step, further comprising providing a layer of release liner (.para. [0046]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the display device, as taught by Hasegawa, with the release liner, as taught by Moore, for the purpose of providing tend to settle, resulting in inadequate service-life for these displays. (.para. [0016]).

Tobias discloses, as claimed in claim 15, wherein the release liner has a height that is substantially similar to that of the plurality of micro-cells (.para. [0025]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the display device, as taught by Hasegawa, with the release liner, as taught by Moore, for the purpose of providing tend to settle, resulting in inadequate service-life for these displays. (.para. [0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
27 February 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  110 covers all of 104 including the ends that 108 don’t cover
        2  102 is above 104 and 108 is under 
        3  It  is know that the ITO electrodes are flexible.